DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on May 26, 2020. At this time, claims 1-20 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 15, 15, 17, 19 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Sloane, US pat. No 10536857 in view of Jin, US pat. No 20170076198.  

Claims 1, 17 and 19. Sloane discloses a system for monitoring operations of a computing platform (See abstract; racking and storing on the mobile device, application data associated with each commonly accessed application.) comprising: 
a non-transitory memory for storing machine readable instructions; (See Col 3, lines 31-32; Machine-readable memory may be configured to store, in machine-readable data structures)
and a processing unit that accesses the memory and executes the machine-readable instructions, the machine readable instructions (See Col 3, lines 31-32; Machine-readable memory may be configured to store, in machine-readable data structures: captured data, computer executable instructions.) comprising: 
[[a multi-tier machine learning engine]] that receives signal data characterizing a monitored signal of the computing platform, (See col 6, lines 55-65; the local data analysis engine may be configured with machine learning capabilities and configured to track a group of commonly accessed applications over a pre-determined amount of time. The local data analysis engine may be configured to track, for each commonly accessed application, application data. The application data may include a start time of day of access of the application, frequency of access to the application, and real-time data needed when accessing the application. The local data analysis engine may be configured to store the application data on the mobile device.) the machine learning engine comprising: 
a plurality of tiers that employ frequency domain analysis on the signal data to identify an application executing on the computing platform and a module and/or loop of the identified application and employ time domain analysis on the signal data to identify timing of events within the identified module and/or loop of the identified application. (See col 4, lines 60-67 and col 5, lines 1-5; the local data analysis engine on the mobile device, in accordance with principles of the invention, may be configured with machine learning capabilities. The local data analysis engine may also be based on artificial intelligence (“AI”). The local data analysis engine may be configured to determine applications that are commonly accessed by the user of the mobile device. Commonly accessed applications may be applications that may be accessed an amount of times greater than a pre-determined amount of access times. See also col 6, lines 55-65; the local data analysis engine may be configured with machine learning capabilities and configured to track a group of commonly accessed applications over a pre-determined amount of time. The local data analysis engine may be configured to track, for each commonly accessed application, application data. The application data may include a start time of day of access of the application, frequency of access to the application, and real-time data needed when accessing the application. The local data analysis engine may be configured to store the application data on the mobile device.) 
Sloane does not appear to explicitly disclose a multi-tier machine learning.
However, Jin discloses a multi-tier machine learning. (See Jin, [0014]; multi -tiers associated with learning model)
Sloane and Jin are analogous art because they are from the same field of endeavor which is machine learning. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sloane with the teaching of Jin to include a multi-tier machine learning because it would have allowed to provide high capacity parameter model. 2. The combination of Sloane and Jin discloses the system of claim 1, wherein the plurality of tiers of the multi-tier machine learning engine further employ the identified timing of the events to determine control flow paths being executed by the computing platform. (See Sloane, Col 4, lines 10-13)4. The combination of Sloane and Jin discloses the system of claim 1, wherein the computing platform is an Internet of Things (IoT) device, the IoT device comprising: a memory that stores machine readable instructions; and a processing unit that accesses the memory and execute the machine readable instructions. (See Sloane, Col 3, lines 31-32; Machine-readable memory may be configured to store, in machine-readable data structures: captured data, computer executable instructions, electronic signatures of biometric features or any other suitable information or data structures.) 6. The combination of Sloane and Jin discloses the system of claim 1, wherein the signal data characterizing the monitored signal is provided from a sensor, wherein the system is air gapped from the computing platform. (See Sloane, fig 2 and col 9, lines 53-56; (68) System 200 includes edge-node(s) 202. Edges-node(s) 202 may be configured to receive data from sensors 212 and issue instructions to actuators 214.)15. The combination of Sloane and Jin discloses the combination of Sloane and Jin discloses the system of claim 1, wherein the computing platform comprises a plurality of computing platforms, and the multi-tier machine learning engine identifies hardware for at least a subset of the plurality of computing platforms. (See Sloane, col 2, lines 55-56)18. The combination of Sloane and Jin discloses the non-transitory medium of claim 17, wherein the monitored signal is a radio frequency (RF) signal emanating from the computing platform and the signal data is provided from a sensor is air gapped from the computing platform. (See Sloane, fig 2 and col 9, lines 53-56; (68) System 200 includes edge-node(s) 202. Edges-node(s) 202 may be configured to receive data from sensors 212 and issue instructions to actuators 214.)20. The combination of Sloane and Jin discloses the method of claim 19, wherein at least one tier of the multi-tier machine learning engine employs time domain analysis on the signal data. (See col 4, lines 60-67 and col 5, lines 1-5; the local data analysis engine on the mobile device, in accordance with principles of the invention, may be configured with machine learning capabilities. The local data analysis engine may also be based on artificial intelligence (“AI”). The local data analysis engine may be configured to determine applications that are commonly accessed by the user of the mobile device. Commonly accessed applications may be applications that may be accessed an amount of times greater than a pre-determined amount of access times.) 

Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Sloane, US pat. No 10536857 in view of Jin, US pat. No 20170076198 in further view of Li, US pat. No 9602058.  
 
3.The combination of Sloane and Jin does not appear to explicitly disclose the system of claim 1, wherein the monitored signal is one of radio frequency (RF) emissions from the computing platform and consumption of a power signal consumed by the computing platform. 
However, Li discloses wherein the monitored signal is one of radio frequency (RF) emissions from the computing platform and consumption of a power signal consumed by the computing platform. (See Li, col 1, lines 24-26)
Sloane, Jin and Li are analogous art because they are from the same field of endeavor which is machine learning. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sloane and Jin with the teaching of Li to include the tracking system because it would have allowed to monitor activity of the platform.  

Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over Sloane, US pat. No 10536857 in view of Jin, US pat. No 20170076198 in further view of WU, US pat. No 20200184036. 

5. The combination of Sloane and Jin does not disclose the system of claim 1, wherein at least one tier of the plurality of tiers comprises a machine learning model trained with data characterizing code structure of at least one of authorized code and unauthorized code executable by the computing platform. 
However, Wu discloses wherein at least one tier of the plurality of tiers comprises a machine learning model trained with data characterizing code structure of at least one of authorized code and unauthorized code executable by the computing platform. (See WU, [0007])
Sloane, Jin and Wu are analogous art because they are from the same field of endeavor which is machine learning. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sloane and Jin with the teaching of WU to include the trained model because it would have allowed to detect unauthorized user.  

Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Sloane, US pat. No 10536857 in view of Jin, US pat. No 20170076198 in further view of Bianco, US pat. No 20200126126.

11. The combination of Sloane and Jin does not disclose the system of claim 1, wherein the multi-tier machine learning engine comprises a hierarchical Dynamic Bayesian Network (DBN). 
However, Biancon discloses wherein the multi-tier machine learning engine comprises a hierarchical Dynamic Bayesian Network (DBN). (See Biancon, [0064])
Sloane, Jin and Biancon are analogous art because they are from the same field of endeavor which is machine learning. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sloane and Jin with the teaching of Biancon to include the Bayesian network because it would have allowed to detect unauthorized user.  

Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Sloane, US pat. No 10536857 in view of Jin, US pat. No 20170076198 in further view of Bowditch, US pat.No 20200358819. 

16. The combination of Sloane and Jin does not disclose the system of claim 1, wherein the multi-tier machine learning engine generates an alert indicating that the computing platform is potentially executing malicious code in response to determining that the determined control flow paths being executed by the computing platform deviates from an expected pattern by more than a threshold level. 
However, Bowditch discloses wherein the multi-tier machine learning engine generates an alert indicating that the computing platform is potentially executing malicious code in response to determining that the determined control flow paths being executed by the computing platform deviates from an expected pattern by more than a threshold level. (See Bowditch, [0012])
Sloane, Jin and Bowditch are analogous art because they are from the same field of endeavor which is machine learning. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sloane and Jin with the teaching of Bowditch to include the alert because it would have allowed to notify authorized user.  
  
Allowable Subject Matter
Claims (7-9 together), 10 and (12-14 together) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell, US10649449, title “ Distributed industrial performance monitoring and analytics “ 


Enver, US20170102694, title “ Distributed industrial performance monitoring and analytics platform”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 7/13/2022                                                                                           



/JOSNEL JEUDY/Primary Examiner, Art Unit 2438